                Case 4:21-cr-00126-JST Document 55 Filed 03/29/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA BENNETT (NYBN 5132063)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.bennett@usdoj.gov
 8

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13 UNITED STATES OF AMERICA,                         ) CASE NO. CR 21-0126 JST
                                                     )
14           Plaintiff,                              ) [Information Filed: March 29, 2021]
                                                     )
15      v.                                           )
                                                     ) NOTICE OF RELATED CASES
16 DAYNA LYN ALEXANDER,                              )
   aka DAYNA LYN HUNTSMAN,                           )
17                                                   )
         Defendant.                                  )
18                                                   )
                                                     )
19

20 UNITED STATES OF AMERICA,                         ) CASE NO. CR 21-0127 YGR
                                                     )
21           Plaintiff,                              ) [Information Filed: March 29, 2021]
                                                     )
22      v.                                           )
                                                     )
23 ALICIA AMANDA ROBERTS,                            )
   aka ALICIA ROBERTS CANAL,                         )
24                                                   )
         Defendant.                                  )
25                                                   )
                                                     )
26

27           Pursuant to Local Criminal Rule 8-1, the United States of America hereby notifies the Court that
28
     NOTICE OF RELATED CASES; [PROPOSED] ORDER 1
     CR 21-0126 JST
     CR 21-0127 YGR
                  Case 4:21-cr-00126-JST Document 55 Filed 03/29/21 Page 2 of 4




 1 the two above-captioned criminal cases are related. Both cases involve one or more of the same

 2 defendants and the same alleged events, occurrences, transactions or property, and appear likely to entail

 3 substantial duplication of labor if heard by different Judges.

 4          I.       BACKGROUND AND PROCEDURAL HISTORY

 5          On October 27, 2020, a federal Criminal Complaint was filed under case number 4:20-mj-71541

 6 MAG, charging against Dayna Lyn Alexander and Alicia Amanda Roberts together with Conspiracy to

 7 Commit Mail Fraud, in violation of 18 U.S.C. § 1349. As described in the affidavit in support of the

 8 Criminal Complaint, Ms. Alexander and Ms. Roberts agreed with each other and with others “to assume

 9 and utilize the identities of deceased individuals in order to open new accounts, and to take over existing
10 accounts,” using various methods including “initiating mail holds and change of address requests with

11 the USPS in order to control and conceal mail sent to the deceased individuals.” United States v. Dayna

12 Lyn Alexander and Alicia Amanda Roberts, 4:20-mj-71541 MAG, Dkt. 1, ¶ 5.

13          On March 29, 2021, the United States Attorney’s Office filed felony Informations, charging each
14 defendant with Conspiracy to Commit Mail Fraud, in violation of 18 U.S.C. § 1349. United States v.

15 Dayna Lyn Alexander, CR 21-0126 JST, was assigned to the Honorable Jon S. Tigar. United States v.

16 Alicia Amanda Roberts, CR 21-0127 YGR, was assigned to the Honorable Yvonne Gonzalez Rogers.

17          II.      NOTICE OF RELATED CASES
18          Local Rule 8-1(a) provides that when a party knows or learns that a filed criminal action is

19 related to another criminal action pending in the District, they shall notify the Court. Crim. L.R. 8-1(a).

20 This shall be done by (1) filing a “Notice of Related Case in a Criminal Action” with the Judge assigned

21 to the earliest filed action; (2) lodging a copy of the notice with the chambers of each Judge assigned to

22 each related case; and (3) serving all known parties with a copy of the notice. Id. Two cases are related

23 for purposes of this rule if they (1) “concern one or more of the same defendants and the same alleged

24 events, occurrences, transactions or property” or (2) “appear likely to entail substantial duplication of

25 labor if heard by different Judges or might create conflicts and unnecessary expenses if conducted

26 before different Judges.” Crim. L.R. 8.1(b).

27          The two cases referenced above are related within the meaning of Northern District of California

28
     NOTICE OF RELATED CASES; [PROPOSED] ORDER 2
     CR 21-0126 JST
     CR 21-0127 YGR
               Case 4:21-cr-00126-JST Document 55 Filed 03/29/21 Page 3 of 4




 1 Criminal Local Rule 8-1 both because they concern one or more of the same defendants and the same

 2 alleged events, occurrences, transactions or property, and they appear likely to entail substantial

 3 duplication of labor if heard by different Judges. Namely, Ms. Alexander and Ms. Roberts are charged

 4 with participating in the same conspiracy over different, but overlapping, periods of time; as they

 5 conspired with each other, and with others, to commit the charged offense, the evidence likely to be

 6 presented at trial would be the same in each matter. Because Case Nos. CR 21-0126 JST and CR 21-

 7 0127 YGR thus concern one or more of the same defendants and the same alleged events, occurrences,

 8 transactions or property, and would be substantially duplicative if conducted before different Judges,

 9 they meet the definition of related cases.
10          Per the requirement of Local Criminal Rule 8-1(c)(4), the United States asserts that assignment
11 of these cases to a single judge is likely to conserve judicial resources and promote an efficient

12 determination of each action.

13

14 DATED: March 29, 2021                                 /s/ Samantha Bennett____________________
                                                         SAMANTHA BENNETT
15                                                       Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF RELATED CASES; [PROPOSED] ORDER 3
     CR 21-0126 JST
     CR 21-0127 YGR
              Case 4:21-cr-00126-JST Document 55 Filed 03/29/21 Page 4 of 4




 1                                         [PROPOSED] ORDER

 2          IT IS HEREBY ORDERED that, for the reasons stated in the notice and for good cause shown,

 3 the following matters shall be related by the Clerk:

 4                 United States v. Dayna Lyn Alexander, CR 21-0126 JST

 5                 United States v. Alicia Amanda Roberts, CR 21-0127 YGR

 6          IT IS FURTHER ORDERED that pursuant to Local Criminal Rule 8-1(e), the later-filed case,

 7 United States v. Alicia Amanda Roberts, CR 21-0127 YGR, shall be reassigned to the undersigned

 8 judge.

 9
10          IT IS SO ORDERED.
11

12 DATED:
                                                            ______________________________
13                                                          HON. JON S. TIGAR
                                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF RELATED CASES; [PROPOSED] ORDER 4
     CR 21-0126 JST
     CR 21-0127 YGR
